        Case 5:18-cv-00555-XR Document 457-1 Filed 07/30/21 Page 1 of 2


From:            Dingivan, James (USATXW)
To:              Jamal Alsaffar; Thelma Alvarado-Garza; Tom Jacob
Cc:              Gilligan, Jim (USATXW); Diedrichs, Clayton (USATXW); Jones, Joan (USATXW) [Contractor]; Puryear, Hollee
                 (USATXW)
Subject:         Extension of Expert Report Disclosures - List of Outstanding Reports
Date:            Wednesday, December 23, 2020 4:42:56 PM
Attachments:     D. Becker CV 2.2020.docx


Good afternoon Jamal,

Per our conversation from earlier, we request an additional 14 day extension in which to produce
our outstanding expert reports. I also told you that I would provide you a list of the outstanding
reports we expect to produce in this matter.

Dr. Michael Kosnett (Toxicologist)
      David Colbath
      Morgan Harris

Dr. Danielle Becker (Neurologist, replacing Dr. Julio Chalela). Her CV is attached. We’ve discussed
this, but I couldn’t recall actually sending you her CV.
       David Colbath
       Morgan Harris

Dr. Evan Appelbaum (Cardiology)
       John Bryan Holcombe
       Margarette Vidal
       Dalia Lookingbill

Dr. Benzel MacMaster (Orthopedist):
      Ryland Ward
      Juan Macias
      David Colbath
      Zach Poston
      Roseanne Solis
      Margarette Vidal

Dr. Brian Marx (and team):
       Morgan Harris
       Claryce Holcombe
       Joe Holcombe
       Jennifer Macias
       Juan Macias
       Margaret McKenzie
       Chancie McMahan
       Lisa McNulty
       Zachary Poston
       Jen Racey


                                                                                                            Exhibit 1 Page 1 of 2
         Case 5:18-cv-00555-XR Document 457-1 Filed 07/30/21 Page 2 of 2




        Joaquin Ramirez
        Ruben Rios
        Jose Rodriguez
        Rosanne Solis
        Margarette Vidal

Dr. David Berkowitz (Psychiatrist):
      Combined report on psychiatric medicines of Plaintiffs

As discussed, I can confirm that there are no outstanding economic report or life care plans. We will
continue to produce these reports on a rolling basis as soon as they are finalized. The final 14 Marx
reports should be relatively soon.

James

James Dingivan
Assistant United States Attorney
Western District of Texas
601 NW Loop 410, Ste 600
San Antonio, TX 78216




                                                                                        Exhibit 1 Page 2 of 2
